Citation Nr: 1534901	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 through December 1968, to include service in the Republic of Vietnam during the Vietnam War.

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision denied service connection for, in pertinent part, bilateral hearing loss and tinnitus.  The Veteran perfected his appeal of the claims, and these issues are properly before the Board.  

The Board notes that the Veteran requested a hearing before the Board of Veterans' Appeals in his October 2012 VA Form 9 (Substantive Appeal).  However, the Veteran withdrew his request for a hearing via a January 2013 statement by his representative.

In December 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have sufficient hearing loss in his ears to be considered a disability by VA standards.

CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, his informal Decision Review Officer (DRO) conference report, lay statement, and post-service VA and private treatment records have been obtained.  In September 2014, the Social Security Administration (SSA) informed VA that the Veteran's records had been destroyed.  The Veteran was informed of this fact and afforded the opportunity to submit his own copies in a letter dated that same month.  The Veteran did not submit his own copies of his SSA records.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2011, February 2013, and March 2015, the results of which have been included in the claims file for review.  The VA examinations involved thorough examinations of the Veteran.  The March 2015 examination also included a medical opinion that was supported by sufficient rationale and that was based upon a review of the Veteran's VA treatment records and STRs.  Therefore, the Board finds that the VA examinations and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board notes that the Veteran's representative, in a statement dated in May 2015, contends that the March 2015 VA examination was inadequate, as the results were invalid and inconsistent per the VA examiner.  However, the Veteran was afforded two prior VA examinations, which also found invalid and inconsistent results.  The March 2015 VA examination involved a review of the Veteran's VA treatment records and STRs.  A review of the March 2015 VA examination report shows the VA examiner elicited substantial information regarding the Veteran's medical history and current symptoms and completed an objective examination of him.  In fact, the findings reported appear to be adequate, and there is nothing in the March 2015 VA examination report that leads the Board to believe the examination was less than complete and/or inadequate.  The Board also notes that nothing suggests that the VA examiner was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1), and such an examiner need not be a physician).  In light of the foregoing, the Board finds a remand is not necessary in this situation because there is sufficient competent clinical evidence of record and such evidence does not indicate that the Veteran has a current bilateral hearing loss diagnosis.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board is also satisfied as to substantial compliance with its December 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's VA May 2014 audiogram, which was obtained and associated with the claims file.  The remand also included scheduling the Veteran for another VA examination, which he had in March 2015.  Finally, the remand included readjudicating the claim, which was accomplished in the April 2015 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic disease of the nervous system, such as sensorineural hearing loss, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it; without this minimum level of proof, there can be no valid claim).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since filing his service connection claim in October 2010, the Veteran was provided VA audiological examinations in April 2011, February 2013, and March 2015.  However, the results of all three VA examinations were found to be of poor reliability by the VA examiners due to exaggerated responses by the Veteran.  Each VA examiner was unable to make an appropriate diagnosis due to invalid results.  38 C.F.R. § 3.655 (2015) provides that, where entitlement to a benefit in a claim for increase cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  It deserves mentioning that, for a claimant to report but not cooperate in the conducting of an examination would defeat the very purpose of the examination, which is to determine whether entitlement to the requested benefit may be awarded.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not a one-way street, and that a claimant cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The VA and private treatment records in the claims file do not provide any contrary evidence to that obtained at the VA examinations.  For instance, a May 2014 private treatment record found that the Veteran did not have any hearing loss.  A March 2011 VA treatment record found that the Veteran's hearing was within normal limits.  The May 2014 VA audiogram at an outpatient visit documented that the Veteran had normal to mild sensorineural hearing loss from 250-4000 Hz bilaterally.  However, the VA physician did not provide specific values to determine whether the Veteran had a current bilateral hearing loss under the VA regulations.  Additionally, the VA physician found that the Veteran was not a candidate for hearing aids, which supports the normal to mild diagnosis provided by the physician.

The Board has reviewed the above evidence and finds that there is no indication of a current bilateral hearing loss disorder as defined under 38 C.F.R. § 3.385.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has a sufficient hearing loss disability in his ears.  

Without this required proof of a current disorder, the claim for service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Here, though, the Veteran has never had a current diagnosis, either when filing his claim or at any time since.  So without the required proof that he has a current diagnosis, the Board need not determine whether there is a correlation between a nonexistent disorder and his military service because this is an impossibility.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer, 210 F.3d at 1353. 

Accordingly, service connection for bilateral hearing loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability by VA standards) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such a diagnosis.  The medical evidence establishes that the Veteran does not have a clinical diagnosis of bilateral hearing loss.  The VA examiners considered the lay assertions of record, but ultimately found that the Veteran did not have a current diagnosis of bilateral hearing loss.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining tinnitus claim can be properly adjudicated.   

The Veteran has a current diagnosis of tinnitus.  See VA treatment record dated in July 2012.  In accordance with the Board's remand, the Veteran was afforded another VA audiological examination in March 2015 to address the etiology of his tinnitus.  Following a physical examination of the Veteran and a review of the Veteran's STRs and VA treatment records, the March 2015 VA examiner provided a negative nexus opinion for the tinnitus.  The examiner reasoned that the Veteran's ears tested normal at his military entrance and exit examinations.  The Board, however, is cognizant that in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.  Thus, the Board finds that an addendum medical opinion is necessary to assist the Board in determining whether notwithstanding normal hearing at separation, whether the Veteran's current tinnitus is otherwise etiologically related to in-service noise exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the original March 2015 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to determine the etiology of his current tinnitus.  (If the examiner is unavailable, then another appropriate examiner should be asked to render the opinion.)  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The VA examiner is requested to specifically address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current tinnitus is casually related to his active military service, to include his military service in the Republic of Vietnam during the Vietnam War and his reports of service as a door gunner.  

The examiner is reminded that, even though a hearing disorder may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disorder by showing he now has a hearing disorder and by submitting evidence that his current hearing disability is related to his active military service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's file, or in the alternative, the file itself, must be made available to the examiner.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the above action has been completed, readjudicate the Veteran's tinnitus claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


